DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 recites the limitation “the first electrode” and “the second direction” in the amended portion of claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 10-2018-0052805 (Samsung).

    PNG
    media_image1.png
    623
    700
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    407
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    714
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    665
    media_image4.png
    Greyscale
 
Per claims 17,  Samsung teaches a display device [see figure 1] comprising: a first substrate [101]; a gate line disposed on the first substrate and extending parallel to a first direction [GE1]; a storage electrode line disposed on the same layer as the gate line [STL], the storage electrode line including a transverse portion extending parallel to the first direction [horizontal line excluding the vertical extentions] and an Page 6 of 12Appl. No. 17/128,253expansion protruded from the transverse portion toward the first electrode along the second direction [the vertical extending portion that extends downwards]; a data line insulated from the gate line and the storage electrode line and extending parallel to a second direction perpendicular to the first direction [DL1]; a drain electrode disposed on the same layer as the data line and including an extension [DE1]; a second substrate overlapping the first substrate [201]; a first electrode electrically connected to the drain electrode [PE1]; and a light blocking layer disposed on the second substrate and having an opening exposing the first electrode [270, see figure 12], wherein the extension of the drain electrode includes a first edge and a second edge parallel to the first direction [bottom edge and top edge], the first edge is disposed closer to the opening of the light blocking layer than the second edge, and a length of the first edge along the first direction is longer than a length of the second edge along the first direction [see DE3 in the above figure].  
Samsung lacks a spacer disposed on the first electrode.  However, it was common knowledge to incorporate spacers onto pixel electrodes in order to maintain cell gap thickness and reduce optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 18, Samsung teaches the display device of claim 17, wherein a planar shape of the extension of the drain electrode is trapezoidal [see figure 5].  
Per claim 19, Samsung teaches the display device of claim 17, wherein the storage electrode line includes a transverse portion extending parallel to the first direction [see horizontal portions] and an extension protruded from the transverse portion along the second direction [see protrusions extending downwards], and the transverse portion of the storage electrode line is disposed closer to the second edge than the first edge of the extension of the drain electrode [see figure 4 above].  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 10-2018-0052805 (Samsung) in view of US 20170256653 A1 (WANG; Chao-Hsiang et al.)

    PNG
    media_image5.png
    305
    315
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    798
    687
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    428
    671
    media_image7.png
    Greyscale

Per claim 20, Samsung teaches a display device [see figure 1] comprising: a first substrate [101]; a gate line disposed on the first substrate and extending parallel to a first direction [GE1]; a storage electrode line disposed on the same layer as the gate line [STL]; a data line insulated from the gate line and the storage electrode line and extending parallel to a second direction perpendicular to the first direction [DL1]; a drain electrode disposed on the same layer as the data line and including an extension [DE1]; a second substrate overlapping the first substrate [201]; a first electrode electrically connected to the drain electrode [PE1]; and a light blocking layer disposed on the second substrate and having an opening exposing the first electrode [270, see figure 12], wherein the extension of the drain electrode includes a first edge and a second edge parallel to the first direction [bottom edge and top edge], the first edge is disposed closer to the opening of the light blocking layer than the second edge, and a length of the first edge along the first direction is longer than a length of the second edge along the first direction [see DE3 in the above figure].  
Samsung lacks a spacer disposed on the first electrode.  However, it was common knowledge to incorporate spacers onto pixel electrodes in order to maintain cell gap thickness and reduce optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Samsung does not explicitly teach the separation distance of the second edge of the extension of the drain electrode and the data line along the first direction is 1 m to 10 m.  However, Wang teaches a separation L between the drain 16(Pcont) and data lines 22, wherein length L of the semi-conductive layer from 3.4 μm to 5.4 μm.  Wang teaches a paragraph 0006 that high transmittance, high production yield, good reliability of electrical characteristics and stable displaying quality would have been an expected benefit.  Furthermore, the courts have held overlapping ranges to be at least obvious.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Wang with Samsung.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed for the reason outlined in the office action mailed 5/10/22 which are included below.  
Per claim 4, Samsung in view of Wang teaches the display device of claim 3.  Samsung does not teach, in combination with the limitations of claim 3, a planar area of the extension of the storage electrode line is smaller than a planar area of the extension of the drain electrode as recited in claim 4.  
Per claims 105 and 14, Samsung in view of Wang teaches the display device of claim 1.  Samsung does not teach, in combination with the limitations of claim 1, a length of the spacer along the first direction is longer than a length of the extension of the drain electrode along the first direction as recited in claim 5.  
Per claim 6, Samsung in view of Wang teaches the display device of claim 1.   Samsung does not teach, in combination with the limitations of claim 1, a difference of the width of the 15first electrode along the first direction and the width of the spacer along the first direction is 20 % or less as recited in claim 6.  
Per claim 7, Samsung in view of Wang teaches the display device of claim 1.   Samsung does not teach, in combination with the limitations of claim 1, a distance between one edge of the light blocking layer extending parallel to the first direction and one edge of the 20spacer extending parallel to the first direction is 5 microns to 10 microns as recite in claim 7.  
Per claim 8, Samsung teaches the display device of claim 1.   Samsung does not teach, in combination with the limitations of claim 1, a distance between one edge of the light blocking layer extending parallel to the first direction and one edge of the 24extension of the drain electrode extending parallel to the first direction is 10 m or less as recited in claim 8.  
Per claim 9, Samsung teaches the display device of claim 1.   Samsung does not teach, in combination with the limitations of claim 1, one edge of the extension of the drain electrode extending parallel to the first direction is disposed closer to the opening 5of the light blocking layer than one edge of the spacer extending along the first direction as recited in claim 9.  
Per claim 16, Samsung teaches the display device of claim 15.   Samsung does not teach, in combination with the limitations of claim 15, wherein the entire extension of the storage electrode line is covered by the extension of the drain electrode as recited in claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871